          Case 1:19-cr-10081-IT Document 267 Filed 10/15/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                    )
            v.                      )   Criminal No. 19-CR-10081
                                    )
GORDON ERNST, et al.,               )   ORAL ARGUMENT REQUESTED
                                    )
                  Defendants.       )
____________________________________)

DONNA HEINEL’S MOTION TO DISMISS INDICTMENT PURSUANT TO FEDERAL
                 RULES OF PROCEDURE 12(b)(3)(B)(v)

       Defendant Donna Heinel respectfully moves this Court to dismiss the Indictment (Dkt.

No. 1) pursuant to Federal Rules of Criminal Procedure 12(b)(3)(B)(v) for failure to state an

offense. Dr. Heinel has filed an accompanying memorandum in support of her motion pursuant

to Local Rules 112.1 and 7.1.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rules 112.1 and 7.1(d), Dr. Heinel respectfully requests that oral

argument be scheduled on this motion.

       WHEREFORE, as further set out in the accompanying memorandum of law, Dr. Heinel

respectfully moves this Court to dismiss the Indictment. (Dkt. No. 1.)

Dated: October 15, 2019                      Respectfully submitted,


                                               /s/ Nina Marino__________   ____
                                             NINA MARINO (CA Bar No. 142814)
                                             KAPLAN MARINO, P.C.
                                             9454 Wilshire Blvd., Ste. 902
                                             Beverly Hills, CA 90212
                                             Telephone: (310) 557-0007
                                             marino@kaplanmarino.com
                                             (Admitted pro hac vice)
                                             Counsel for Dr. Donna Heinel

                                                1
          Case 1:19-cr-10081-IT Document 267 Filed 10/15/19 Page 2 of 2



                       COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel conferred with counsel for the government and the government, by
and through AUSA Eric Rosen, does not agree with the relief requested.

                                               /s/ Nina Marino__________             ____
                                              NINA MARINO
                                              Counsel for Dr. Donna Heinel


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on October 15, 2019.


                                               /s/ Nina Marino__________             ____
                                              NINA MARINO
                                              Counsel for Dr. Donna Heinel




                                                 2
